DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 -3, 5-16, 18-20 are pending.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joel Justiss on March 12, 2021.
Replace the existing claim set with the claim set below:
IN THE CLAIMS:
1.	(Currently Amended) A Universal Serial Bus (USB) interface, comprising:
	a USB-C connector having pins configured for data communication, wherein the USB-C connector pins include center connector pins that are originally designated for USB-2 signaling; and
	a pin controller configured to repurpose four of the center connector pins originally designated for USB-2 signaling to USB-3 signaling. 

2.	(Previously Presented) The USB interface as recited in Claim 1 wherein the USB-C connector pins further include pins designated for DisplayPort signaling.



4.	(Canceled)

5.	(Original) The USB interface as recited in Claim 1 wherein the pin controller is configured to repurpose the center connector pins employing a unique ID that indicates a different function for the center connector pins than originally assigned.

6.	(Original) The USB interface as recited in Claim 1 further comprising an alternate mode multiplexer, wherein the pin controller directs the alternate mode multiplexer to repurpose the center connector pins.

7.	(Original) The USB interface as recited in Claim 1 further comprising a USB data controller configured to coordinate communication of data for the data communication.

8.	(Previously Presented) A method of repurposing pins of a USB-C connector, comprising:
	negotiating signaling between a USB computing device and a USB connected device via USB-C connectors;

	activating the alternate mode for communication between the USB computing device and the USB connected device, wherein the alternate mode repurposes the four center connector pins originally designated for USB-2 signaling for USB-3 signaling.

9.	(Previously Presented) The method as recited in Claim 8 wherein the communication between the USB computing device and the USB connected device includes both DisplayPort signaling and the USB-3 signaling.

10.	(Previously Presented) The method as recited in Claim 9 wherein the USB connected device is a head-mounted display.

11.	(Original) The method as recited in Claim 8 wherein the dynamically determining includes using vendor-defined messages (VDM) through a configuration channel of the USB-C connectors.

12.	(Original)  The method as recited in Claim 8 wherein the activating includes directing an alternate mode multiplexer to change a function of the center connector pins.



14.	(Currently Amended) A computing device, comprising:
	a processor; and 
	a Universal Serial Bus (USB) interface communicatively coupled to the processor, the USB interface including:
		a USB-C connector having pins configured to communicate data between the processor and a connected device; and
		a pin controller configured to repurpose four center connector pins of the USB-C connector pins originally designated for USB-2 signaling for USB-3 signaling.

15.	(Previously Presented) The computing device as recited in Claim 14 wherein the USB-C connector is configured to communicate the data using both USB-3 signaling and DisplayPort signaling.

16.	(Previously Presented) The computing device as recited in Claim 14 wherein the connected device is a display.

17.	(Canceled)

four center connector pins using vendor-defined messages (VDM) through a configuration channel of the USB-C connector employing a unique ID that indicates a different function for the four center connector pins.

19.	(Currently Amended)  The computing device as recited in Claim 14 further comprising a USB data controller configured to coordinate communication of the data via the USB-C connector and an alternate mode multiplexer, wherein the pin controller directs the alternate mode multiplexer to repurpose the four center connector pins.

20.	(Previously Presented)  The computing device as recited in Claim 15 wherein the connected device is a head-mounted display and the USB-3 signaling and the DisplayPort signaling provide four high-speed DisplayPort lanes and a USB-3 data channel.



Allowable Subject Matter
Claims 1-3, 5-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 14, and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of.
“a pin controller configured to repurpose four of the center connector pins originally designated for USB-2 signaling to USB-3 signaling”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184